Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered February 13, 1986, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence adduced at trial was sufficient as a matter of law to support the defendant’s conviction of robbery in the second degree (Penal Law § 160.10; see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the defendant’s guilt was proven beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Clearly, *467the jury chose not to credit the defendant’s testimony and reconciled the inconsistencies in the testimony of the People’s witnesses. We see no reason to disturb the jury’s verdict.
Having failed to register his objections to the court’s charge at trial, the defendant has not preserved his claims for appellate review (see, People v Chin, 67 NY2d 22; CPL 470.05 [2]). In any event, the charge was fair and proper (see, People v Saunders, 64 NY2d 665, on remand 112 AD2d 1051; People v Demming, 116 AD2d 886, lv denied 67 NY2d 941). Mangano, J. P., Thompson, Lawrence and Kunzeman, JJ., concur.